UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-07851 Franklin Fund Allocator Series (Exact name of registrant as specified in charter) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: 650 312-2000 Date of fiscal year end: 5/31 Date of reporting period: 8/31/16 Item 1. Schedule of Investments. Franklin Fund Allocator Series Statement of Investments, August 31, 2016 (unaudited) Franklin NextStep Conservative Fund Shares Value Investments in Underlying Funds and Exchange Traded Funds 88.1% Domestic Equity 11.1% Delaware Value Fund, Class I 5,965 $ 115,838 a Franklin Focused Core Equity Fund, Class R6 5,001 69,518 iShares Core S&P 500 ETF 105 22,958 Pioneer Fundamental Growth Fund, Class K 1,181 23,192 231,506 Domestic Fixed Income 55.4% Delaware Corporate Bond Fund, Class I 54,770 325,334 a Franklin Strategic Income Fund, Class R6 15,695 150,986 iShares 7-10 Year Treasury Bond ETF 1,558 174,138 iShares Core U.S. Aggregate Bond ETF 3,509 395,008 iShares TIPS Bond ETF 1,001 116,156 1,161,622 Foreign Equity 7.4% Columbia European Equity Fund, Class Z 6,167 38,052 a Franklin Mutual European Fund, Class R6 1,672 31,249 iShares MSCI Japan ETF (Japan) 2,106 25,862 Van Eck Emerging Markets Fund, Class I 4,247 59,543 154,706 Foreign Fixed Income 14.2% a Templeton Global Total Return Fund, Class R6 13,151 149,923 Vanguard Total International Bond ETF 2,636 147,853 297,776 Total Investments in Underlying Funds and Exchange Traded Funds before Short Term Investments (Cost $1,812,585) 1,845,610 Short Term Investments (Cost $154,636) 7.4% Money Market Funds 7.4% a,b Institutional Fiduciary Trust Money Market Portfolio 154,636 154,636 Total Investments (Cost $1,967,221) 95.5% 2,000,246 Other Assets, less Liabilities 4.5% 94,826 Net Assets 100.0% $ 2,095,072 a See Note 4 regarding investments in FT Underlying Funds. b Non-income producing. A BBREVIATIONS Selected Portfolio ETF - Exchange Traded Fund Quarterly Statement of Investments | See Notes to Statements of Investments. Franklin Fund Allocator Series Statement of Investments, August 31, 2016 (unaudited) Franklin NextStep Growth Fund Shares Value Investments in Underlying Funds and Exchange Traded Funds 92.2% Alternative Strategies 1.9% a Franklin K2 Alternative Strategies Fund, Class R6 5,193 $ 56,140 Domestic Equity 38.3% Delaware Value Fund, Class I 20,274 393,716 a Franklin Focused Core Equity Fund, Class R6 16,295 226,502 a,b Franklin Small Cap Growth Fund, Class R6 2,874 56,158 iShares Core S&P 500 ETF 1,286 281,184 Pioneer Fundamental Growth Fund, Class K 8,548 167,880 1,125,440 Domestic Fixed Income 16.7% Delaware Corporate Bond Fund, Class I 20,659 122,714 iShares 7-10 Year Treasury Bond ETF 2,197 245,559 iShares Core U.S. Aggregate Bond ETF 1,091 122,814 491,087 Foreign Equity 27.6% Brookfield Global Listed Real Estate Fund, Class I 3,991 56,113 Columbia European Equity Fund, Class Z 23,859 147,210 a Franklin Mutual European Fund, Class R6 7,058 131,911 iShares Core MSCI Emerging Markets ETF 1,340 59,509 iShares MSCI Eurozone ETF 1,441 49,296 iShares MSCI Japan ETF (Japan) 10,125 124,335 Van Eck Emerging Markets Fund, Class I 17,119 240,014 808,388 Foreign Fixed Income 7.7% a Templeton Global Total Return Fund, Class R6 8,986 102,437 Vanguard Total International Bond ETF 2,198 123,286 225,723 Total Investments in Underlying Funds and Exchange Traded Funds before Short Term Investments (Cost $2,596,367) 2,706,778 Short Term Investments (Cost $101,160) 3.4% Money Market Funds 3.4% a,b Institutional Fiduciary Trust Money Market Portfolio 101,160 101,160 Total Investments (Cost $2,697,527) 95.6% 2,807,938 Other Assets, less Liabilities 4.4% 129,301 Net Assets 100.0% $ 2,937,239 a See Note 4 regarding investments in FT Underlying Funds. b Non-income producing. A BBREVIATIONS Selected Portfolio ETF - Exchange Traded Fund Quarterly Statement of Investments | See Notes to Statements of Investments. Franklin Fund Allocator Series Statement of Investments, August 31, 2016 (unaudited) Franklin NextStep Moderate Fund Shares Value Investments in Underlying Funds and Exchange Traded Funds 93.6% Alternative Strategies 2.0% a Franklin K2 Alternative Strategies Fund, Class R6 14,942 $ 161,528 Domestic Equity 29.4% Delaware Value Fund, Class I 43,429 843,391 a Franklin Focused Core Equity Fund, Class R6 34,679 482,034 iShares Core S&P 500 ETF 3,307 723,076 Pioneer Fundamental Growth Fund, Class K 18,423 361,832 2,410,333 Domestic Fixed Income 27.1% Delaware Corporate Bond Fund, Class I 93,563 555,763 a Franklin Strategic Income Fund, Class R6 34,649 333,320 iShares 7-10 Year Treasury Bond ETF 4,569 510,677 iShares Core U.S. Aggregate Bond ETF 5,331 600,111 iShares TIPS Bond ETF 1,916 222,333 2,222,204 Foreign Equity 22.8% Brookfield Global Listed Real Estate Fund, Class I 11,507 161,791 Columbia European Equity Fund, Class Z 53,981 333,065 a Franklin Mutual European Fund, Class R6 15,900 297,168 iShares Core MSCI Emerging Markets ETF 4,485 199,179 iShares MSCI Eurozone ETF 3,254 111,319 iShares MSCI Japan ETF (Japan) 23,737 291,490 Van Eck Emerging Markets Fund, Class I 33,476 469,338 1,863,350 Foreign Fixed Income 12.3% a Templeton Global Total Return Fund, Class R6 44,319 505,239 Vanguard Total International Bond ETF 8,993 504,418 1,009,657 Total Investments in Underlying Funds and Exchange Traded Funds before Short Term Investments (Cost $7,415,519) 7,667,072 Short Term Investments (Cost $490,497) 6.0% Money Market Funds 6.0% a,b Institutional Fiduciary Trust Money Market Portfolio 490,497 490,497 Total Investments (Cost $7,906,016) 99.6% 8,157,569 Other Assets, less Liabilities 0.4% 34,291 Net Assets 100.0% $ 8,191,860 a See Note 4 regarding investments in FT Underlying Funds. b Non-income producing. A BBREVIATIONS Selected Portfolio ETF - Exchange Traded Fund Quarterly Statement of Investments | See Notes to Statements of Investments. Franklin Fund Allocator Series Statement of Investments, August 31, 2016 (unaudited) Franklin Payout 2017 Fund Country Principal Amount* Value Corporate Bonds 79.4% Automobiles & Components 1.4% a Hyundai Capital America, senior note, 144A, 2.125%, 10/02/17 United States 50,000 $ 50,348 Banks 14.4% Bank of America Corp., senior note, 6.40%, 8/28/17 United States 100,000 104,803 Bank of Nova Scotia, senior note, 1.375%, 12/18/17 Canada 100,000 100,164 HSBC USA Inc., senior note, 1.50%, 11/13/17 United States 100,000 99,876 Royal Bank of Canada, secured note, 1.20%, 9/19/17 Canada 100,000 100,018 Wells Fargo & Co., senior note, 5.625%, 12/11/17 United States 100,000 105,427 510,288 Capital Goods 4.4% General Dynamics Corp., senior note, 1.00%, 11/15/17 United States 50,000 49,982 General Electric Co., senior note, 5.25%, 12/06/17 United States 100,000 105,220 155,202 Consumer Services 1.4% Carnival Corp., senior note, 1.875%, 12/15/17 United States 50,000 50,370 Diversified Financials 8.9% The Bear Stearns Cos. LLC, senior note, 6.40%, 10/02/17 United States 100,000 105,357 The Goldman Sachs Group Inc., senior note, 6.25%, 9/01/17 United States 100,000 104,805 Morgan Stanley, senior note, 5.95%, 12/28/17 United States 100,000 105,843 316,005 Energy 10.2% Anadarko Petroleum Corp., senior note, 6.375%, 9/15/17 United States 7,000 7,324 EOG Resources Inc., senior note, 5.875%, 9/15/17 United States 100,000 104,726 Kinder Morgan Inc., senior note, 7.00%, 6/15/17 United States 50,000 51,906 National Oilwell Varco Inc., senior note, 1.35%, 12/01/17 United States 100,000 99,297 Statoil ASA, senior note, 1.25%, 11/09/17 Norway 100,000 100,111 363,364 Food & Staples Retailing 1.4% Walgreens Boots Alliance Inc., senior note, 1.75%, 11/17/17 United States 50,000 50,307 Food, Beverage & Tobacco 1.4% Bunge Ltd. Finance Corp., senior note, 3.20%, 6/15/17 United States 50,000 50,697 Health Care Equipment & Services 4.2% Aetna Inc., senior note, 1.50%, 11/15/17 United States 100,000 100,292 Becton Dickinson and Co., senior note, 1.80%, 12/15/17 United States 50,000 50,307 150,599 Insurance 4.3% MetLife Inc., senior note, 1.903%, 12/15/17 United States 100,000 100,615 Prudential Financial Inc., senior note, 6.00%, 12/01/17 United States 50,000 52,808 153,423 Materials 5.8% Ecolab Inc., senior note, 1.45%, 12/08/17 United States 50,000 50,155 Potash Corp. of Saskatchewan Inc., senior note, 3.25%, 12/01/17 Canada 100,000 101,886 Rohm & Haas Co., senior bond, 6.00%, 9/15/17 United States 50,000 52,310 204,351 Media 3.0% Time Warner Cos. Inc., senior bond, 7.25%, 10/15/17 United States 50,000 53,260 Viacom Inc., senior note, 6.125%, 10/05/17 United States 50,000 52,456 105,716 Pharmaceuticals, Biotechnology & Life Sciences 1.4% AbbVie Inc., senior note, 1.75%, 11/06/17 United States 50,000 50,240 Semiconductors & Semiconductor Equipment 2.8% Intel Corp., senior note, 1.35%, 12/15/17 United States 100,000 100,460 Software & Services 1.4% Autodesk Inc., senior note, 1.95%, 12/15/17 United States 50,000 50,194 Quarterly Statement of Investments | See Notes to Statements of Investments. Franklin Fund Allocator Series Statement of Investments, August 31, 2016 (unaudited) (continued) Technology Hardware & Equipment 1.4% a Hewlett Packard Enterprise Co., senior note, 144A, 2.45%, 10/05/17 United States 50,000 50,434 Telecommunication Services 4.2% AT&T Inc., senior note, 1.40%, 12/01/17 United States 50,000 50,070 Verizon Communications Inc., senior note, 1.10%, 11/01/17 United States 100,000 99,941 150,011 Utilities 7.4% American Electric Power Co. Inc., senior note, 1.65%, 12/15/17 United States 50,000 50,117 CenterPoint Energy Resources Corp., senior note, 6.125%, 11/01/17 United States 50,000 52,489 Pacific Gas & Electric Co., senior note, 5.625%, 11/30/17 United States 100,000 105,358 TECO Finance Inc., senior note, 6.572%, 11/01/17 United States 50,000 52,878 260,842 Total Corporate Bonds (Cost $2,817,481) 2,822,851 U.S. Government and Agency Securities 13.7% FHLB, 1.125%, 12/08/17 United States 150,000 150,543 3.125%, 12/08/17 United States 155,000 159,521 FNMA, 0.875%, 12/20/17 United States 175,000 175,183 Total U.S. Government and Agency Securities (Cost $484,556) 485,247 Asset-Backed Securities (Cost $100,320) 2.8% Diversified Financials 2.8% Discover Card Execution Note Trust, 2014-A5, A, 1.39%, 4/15/20 United States 100,000 100,332 Municipal Bonds (Cost $50,000) 1.4% Jersey City GO, Hudson County, Qualified Public Improvement, Refunding, Series A, 1.829%, 9/01/17 United States 50,000 50,151 Total Investments before Short Term Investments (Cost $3,452,357) 3,458,581 Shares Short Term Investments (Cost $95,966) 2.7% Money Market Funds 2.7% b,c Institutional Fiduciary Trust Money Market Portfolio United States 95,966 95,966 Total Investments (Cost $3,548,323) 100.0% 3,554,547 Other Assets, less Liabilities 0.0% † 1,604 Net Assets 100.0% $ 3,556,151 † Rounds to less than 0.1% of net assets. * The principal amount is stated in U.S. dollars unless otherwise indicated. a Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. These securities have been deemed liquid under guidelines approved by the Trust's Board of Trustees. At August 31, 2016, the aggregate value of these securities was $100,782, representing 2.8% of net assets. b Non-income producing. c See Note 4 regarding investments in FT Underlying Funds. A BBREVIATIONS Selected Portfolio FHLB - Federal Home Loan Bank FNMA - Federal National Mortgage Association GO - General Obligation Franklin Fund Allocator Series Statement of Investments, August 31, 2016 (unaudited) Franklin Payout 2018 Fund Country Principal Amount* Value Corporate Bonds 80.2% Automobiles & Components 2.8% Toyota Motor Credit Corp., senior note, 2.00%, 10/24/18 United States 100,000 $ 101,623 Banks 20.1% Bank of America Corp., senior note, 6.875%, 11/15/18 United States 100,000 110,906 Bank of Nova Scotia, senior note, 2.05%, 10/30/18 Canada 100,000 101,445 BNP Paribas SA, senior note, 2.40%, 12/12/18 France 100,000 101,684 Citigroup Inc., senior note, 2.50%, 9/26/18 United States 100,000 101,801 HSBC USA Inc., senior note, 2.625%, 9/24/18 United States 100,000 101,737 KeyCorp., senior note, 2.30%, 12/13/18 United States 50,000 50,818 Royal Bank of Canada, secured note, 2.00%, 10/01/18 Canada 100,000 100,914 Suntrust Banks Inc., senior note, 2.35%, 11/01/18 United States 50,000 50,847 720,152 Capital Goods 9.2% Caterpillar Inc., senior note, 7.90%, 12/15/18 United States 100,000 114,638 John Deere Capital Corp., senior note, 1.95%, 12/13/18 United States 100,000 101,759 Raytheon Co., senior bond, 6.40%, 12/15/18 United States 100,000 111,700 328,097 Consumer Services 2.8% Starbucks Corp., senior note, 2.00%, 12/05/18 United States 100,000 101,795 Diversified Financials 2.8% Morgan Stanley, senior note, 2.20%, 12/07/18 United States 100,000 101,207 Energy 11.4% Apache Corp., senior note, 6.90%, 9/15/18 United States 50,000 54,678 Devon Energy Corp., senior note, 2.25%, 12/15/18 United States 50,000 50,559 Oneok Partners LP, senior note, 3.20%, 9/15/18 United States 50,000 50,878 Shell International Finance BV, senior note, 2.00%, 11/15/18 Netherlands 100,000 101,506 Spectra Energy Partners LP, senior note, 2.95%, 9/25/18 United States 50,000 50,937 Statoil ASA, senior note, 1.95%, 11/08/18 Norway 100,000 101,221 409,779 Food & Staples Retailing 3.0% CVS Health Corp., senior note, 2.25%, 12/05/18 United States 50,000 51,095 Kroger Co., senior bond, 6.80%, 12/15/18 United States 50,000 55,892 106,987 Food, Beverage & Tobacco 7.7% Altria Group Inc., senior note, 9.70%, 11/10/18 United States 50,000 58,822 The Coca-Cola Co., senior note, 1.65%, 11/01/18 United States 100,000 101,243 PepsiCo Inc., senior bond, 7.90%, 11/01/18 United States 100,000 114,347 274,412 Health Care Equipment & Services 2.8% Boston Scientific Corp., senior note, 2.65%, 10/01/18 United States 50,000 51,193 Laboratory Corp. of America Holdings, senior note, 2.50%, 11/01/18 United States 50,000 50,620 101,813 Materials 2.8% Monsanto Co., senior note, 1.85%, 11/15/18 United States 50,000 50,279 Praxair Inc., senior note, 1.25%, 11/07/18 United States 50,000 50,115 100,394 Pharmaceuticals, Biotechnology & Life Sciences 1.4% Abbvie Inc., senior note, 2.00%, 11/06/18 United States 50,000 50,523 Real Estate 1.5% Boston Properties LP, senior note, 3.70%, 11/15/18 United States 50,000 52,220 Semiconductors & Semiconductor Equipment 1.4% Maxim Integrated Products Inc., senior note, 2.50%, 11/15/18 United States 50,000 50,719 Technology Hardware & Equipment 1.4% Tyco Electronics Group SA, senior note, 2.375%, 12/17/18 Switzerland 50,000 50,896 Quarterly Statement of Investments | See Notes to Statements of Investments. Franklin Fund Allocator Series Statement of Investments, August 31, 2016 (unaudited) (continued) Telecommunication Services 1.4% AT&T Inc., senior note, 2.375%, 11/27/18 United States 50,000 51,048 Utilities 7.7% Berkshire Hathaway Energy Co., senior note, 2.00%, 11/15/18 United States 50,000 50,596 Duke Energy Carolinas LLC, secured note, 7.00%, 11/15/18 United States 100,000 112,255 Pacific Gas & Electric Co., senior note, 8.25%, 10/15/18 United States 100,000 113,735 276,586 Total Corporate Bonds (Cost $2,855,567) 2,878,251 U.S. Government and Agency Securities 17.3% FHLB, 3.75%, 12/14/18 United States 125,000 132,765 FNMA, 1.625%, 11/27/18 United States 175,000 177,784 U.S. Treasury Note, 1.375%, 12/31/18 United States 130,000 131,529 1.50%, 12/31/18 United States 175,000 177,570 Total U.S. Government and Agency Securities (Cost $614,765) 619,648 Total Investments before Short Term Investments (Cost $3,470,332) 3,497,899 Shares Short Term Investments (Cost $85,793) 2.4% Money Market Funds 2.4% a,b Institutional Fiduciary Trust Money Market Portfolio United States 85,793 85,793 Total Investments (Cost $3,556,125) 99.9% 3,583,692 Other Assets, less Liabilities 0.1% 5,177 Net Assets 100.0% $ 3,588,869 * The principal amount is stated in U.S. dollars unless otherwise indicated. a Non-income producing. b See Note 4 regarding investments in FT Underlying Funds. A BBREVIATIONS Selected Portfolio FHLB - Federal Home Loan Bank FNMA - Federal National Mortgage Association Franklin Fund Allocator Series Statement of Investments, August 31, 2016 (unaudited) Franklin Payout 2019 Fund Country Principal Amount* Value Corporate Bonds 79.9% Banks 14.9% Bank of Nova Scotia, secured note, 2.125%, 9/11/19 Canada 100,000 $ 101,837 HSBC USA Inc., senior note, 2.375%, 11/13/19 United States 100,000 101,133 JPMorgan Chase & Co., senior note, 2.20%, 10/22/19 United States 100,000 101,728 Royal Bank of Canada, secured note, 2.20%, 9/23/19 Canada 100,000 101,990 The Toronto-Dominion Bank, senior note, 2.25%, 11/05/19 Canada 100,000 102,138 Westpac Banking Corp., senior note, 4.875%, 11/19/19 Australia 100,000 109,760 618,586 Capital Goods 15.5% Boeing Capital Corp., senior note, 4.70%, 10/27/19 United States 100,000 110,542 Caterpillar Financial Services Corp., senior note, 2.25%, 12/01/19 United States 100,000 102,488 Deere & Co., senior note, 4.375%, 10/16/19 United States 100,000 109,327 Emerson Electric Co., senior bond, 4.875%, 10/15/19 United States 100,000 110,580 General Electric Co., senior secured note, first lien, 2.10%, 12/11/19 United States 100,000 102,842 Lockheed Martin Corp., senior note, 4.25%, 11/15/19 United States 100,000 108,709 644,488 Commercial & Professional Services 1.3% Republic Services Inc., senior note, 5.50%, 9/15/19 United States 50,000 55,577 Diversified Financials 5.1% Goldman Sachs Group Inc., senior note, 2.55%, 10/23/19 United States 100,000 102,297 Morgan Stanley, senior note, 5.625%, 9/23/19 United States 100,000 111,230 213,527 Energy 9.9% Chevron Corp., senior note, 2.193%, 11/15/19 United States 100,000 102,240 Enterprise Products Operating LLC, senior note, 2.55%, 10/15/19 United States 50,000 51,243 Kinder Morgan Inc., senior note, 3.05%, 12/01/19 United States 50,000 51,375 Plains All American Pipeline LP/PAA Finance Corp., senior note, 2.60%, 12/15/19 United States 50,000 50,357 Pride International Inc., senior bond, 8.50%, 6/15/19 United States 50,000 52,938 Statoil ASA, senior note, 2.25%, 11/08/19 Norway 100,000 102,222 410,375 Food & Staples Retailing 3.7% Costco Wholesale Corp., senior note, 1.70%, 12/15/19 United States 100,000 101,514 Walgreens Boots Alliance Inc., senior note, 2.70%, 11/18/19 United States 50,000 51,634 153,148 Food, Beverage & Tobacco 4.1% Anheuser-Busch InBev Worldwide Inc., senior note, 6.875%, 11/15/19 Belgium 100,000 116,356 Mead Johnson Nutrition Co., senior note, 4.90%, 11/01/19 United States 50,000 54,926 171,282 Health Care Equipment & Services 5.0% Becton Dickinson and Co., senior note, 2.675%, 12/15/19 United States 50,000 51,793 UnitedHealth Group Inc., senior note, 2.30%, 12/15/19 United States 100,000 102,907 Zimmer Biomet Holdings Inc., senior bond, 4.625%, 11/30/19 United States 50,000 53,985 208,685 Insurance 1.4% CNA Financial Corp., senior bond, 7.35%, 11/15/19 United States 50,000 57,465 Materials 3.8% Eastman Chemical Co., senior bond, 5.50%, 11/15/19 United States 50,000 55,382 PPG Industries Inc., senior note, 2.30%, 11/15/19 United States 100,000 101,601 156,983 Media 2.4% Scripps Networks Interactive Inc., senior note, 2.75%, 11/15/19 United States 50,000 50,988 Viacom Inc., senior note, 2.75%, 12/15/19 United States 50,000 51,131 102,119 Pharmaceuticals, Biotechnology & Life Sciences 2.5% Johnson & Johnson, senior note, 1.875%, 12/05/19 United States 100,000 102,430 Quarterly Statements of Investments | See Notes to Statements of Investments. Franklin Fund Allocator Series Statement of Investments, August 31, 2016 (unaudited) (continued) Real Estate 1.4% Weyerhaeuser Co., senior note, 7.375%, 10/01/19 United States 50,000 57,184 Telecommunication Services 1.3% AT&T Inc., senior note, 5.875%, 10/01/19 United States 50,000 56,234 Utilities 7.6% Dominion Resources Inc., senior note, 2.50%, 12/01/19 United States 50,000 51,070 DTE Energy Co., senior note, 2.40%, 12/01/19 United States 50,000 51,057 Georgia Power Co., senior note, 4.25%, 12/01/19 United States 100,000 108,287 Progress Energy Inc., senior bond, 4.875%, 12/01/19 United States 50,000 54,677 Public Service Electric and Gas Co., secured note, 2.00%, 8/15/19 United States 50,000 50,929 316,020 Total Corporate Bonds (Cost $3,265,959) 3,324,103 U.S. Government and Agency Securities 17.7% FFCB, 1.95%, 12/17/19 United States 150,000 153,971 FHLB, 1.25%, 12/13/19 United States 160,000 160,805 2.375%, 12/13/19 United States 210,000 218,688 FNMA, 1.75%, 11/26/19 United States 200,000 204,291 Total U.S. Government and Agency Securities (Cost $724,893) 737,755 Total Investments before Short Term Investments (Cost $3,990,852) 4,061,858 Shares Short Term Investments (Cost $93,610) 2.2% Money Market Funds 2.2% a,b Institutional Fiduciary Trust Money Market Portfolio United States 93,610 93,610 Total Investments (Cost $4,084,462) 99.8% 4,155,468 Other Assets, less Liabilities 0.2% 8,263 Net Assets 100.0% $ 4,163,731 * The principal amount is stated in U.S. dollars unless otherwise indicated. a Non-income producing. b See Note 4 regarding investments in FT Underlying Funds. A BBREVIATIONS Selected Portfolio FFCB - Federal Farm Credit Bank FHLB - Federal Home Loan Bank FNMA - Federal National Mortgage Association Franklin Fund Allocator Series Statement of Investments, August 31, 2016 (unaudited) Franklin Payout 2020 Fund Country/Organization Principal Amount* Value Corporate Bonds 75.4% Banks 5.0% Bank of America Corp., senior note, 2.625%, 10/19/20 United States 100,000 $ 102,434 JPMorgan Chase & Co., senior note, 4.25%, 10/15/20 United States 100,000 108,890 211,324 Capital Goods 8.8% Boeing Co., senior note, 1.65%, 10/30/20 United States 100,000 100,830 Emerson Electric Co., senior bond, 4.25%, 11/15/20 United States 100,000 110,144 Lockheed Martin Corp., senior note, 2.50%, 11/23/20 United States 50,000 51,703 Raytheon Co., senior note, 3.125%, 10/15/20 United States 100,000 106,465 369,142 Consumer Services 2.5% Carnival Corp., senior note, 3.95%, 10/15/20 United States 50,000 54,096 Yum! Brands Inc., senior bond, 3.875%, 11/01/20 United States 50,000 52,188 106,284 Diversified Financials 5.2% Morgan Stanley, senior note, 5.50%, 7/24/20 United States 100,000 112,887 Northern Trust Corp., senior note, 3.45%, 11/04/20 United States 100,000 106,948 219,835 Energy 11.4% Energy Transfer Partners LP, senior note, 4.15%, 10/01/20 United States 50,000 52,496 Enterprise Products Operating LLC, senior note, 5.20%, 9/01/20 United States 50,000 56,285 Kinder Morgan Energy Partners LP, senior bond, 5.30%, 9/15/20 United States 50,000 54,246 Pride International Inc., senior bond, 6.875%, 8/15/20 United States 50,000 49,182 Statoil ASA, senior note, 2.90%, 11/08/20 Norway 100,000 104,790 Transcanada Pipelines Ltd., senior bond, 3.80%, 10/01/20 Canada 100,000 106,955 Williams Partners LP, senior note, 4.125%, 11/15/20 United States 50,000 51,891 475,845 Food, Beverage & Tobacco 7.7% Coca Cola Co., senior note, 3.15%, 11/15/20 United States 100,000 107,071 Hershey Co., senior note, 4.125%, 12/01/20 United States 100,000 110,396 PepsiCo Inc., senior bond, 3.125%, 11/01/20 United States 100,000 106,856 324,323 Health Care Equipment & Services 9.0% Aetna Inc., senior bond, 3.95%, 9/01/20 United States 100,000 107,719 Becton Dickinson and Co., senior note, 3.25%, 11/12/20 United States 50,000 52,538 Cigna Corp., senior bond, 4.375%, 12/15/20 United States 50,000 54,397 Laboratory Corp. of America Holdings, senior note, 4.625%, 11/15/20 United States 50,000 54,707 UnitedHealth Group Inc., senior note, 3.875%, 10/15/20 United States 100,000 108,380 377,741 Household & Personal Products 2.5% Colgate-Palmolive Co., senior note, 2.95%, 11/01/20 United States 100,000 106,367 Insurance 9.2% AEGON Funding Co. LLC, senior bond, 5.75%, 12/15/20 United States 100,000 115,449 Berkshire Hathaway Finance Corp., senior note, 2.90%, 10/15/20 United States 100,000 105,157 Prudential Financial Inc., senior note, 4.50%, 11/15/20 United States 50,000 55,182 Travelers Cos. Inc., senior note, 3.90%, 11/01/20 United States 100,000 109,171 384,959 Materials 2.2% The Dow Chemical Co., senior bond, 4.25%, 11/15/20 United States 31,000 33,700 a Georgia-Pacific LLC, senior note, 144A, 5.40%, 11/01/20 United States 50,000 56,577 90,277 Media 1.4% 21st Century Fox America Inc., senior bond, 5.65%, 8/15/20 United States 50,000 57,151 Pharmaceuticals, Biotechnology & Life Sciences 2.6% Amgen Inc., senior note, 3.45%, 10/01/20 United States 50,000 53,330 Quarterly Statement of Investments | See Notes to Statements of Investments. Franklin Fund Allocator Series Statement of Investments, August 31, 2016 (unaudited) (continued) Celgene Corp., senior bond, 3.95%, 10/15/20 United States 50,000 53,951 107,281 Technology Hardware & Equipment 0.2% HP Inc., senior note, 3.75%, 12/01/20 United States 9,000 9,545 Utilities 7.7% Alabama Power Co., senior note, 3.375%, 10/01/20 United States 100,000 106,475 Constellation Energy Group, senior note, 5.15%, 12/01/20 United States 50,000 55,715 Exelon Generation Co. LLC, senior bond, 4.00%, 10/01/20 United States 50,000 53,342 Pacific Gas & Electric Co., senior note, 3.50%, 10/01/20 United States 100,000 107,499 323,031 Total Corporate Bonds (Cost $3,088,129) 3,163,105 Foreign Government and Agency Securities 4.9% Inter-American Development Bank, senior note, 2.125%, 11/09/20 Supranational b 100,000 103,206 International Bank for Reconstruction and Development, senior note, 2.125%, 11/01/20 Supranational b 100,000 103,495 Total Foreign Government and Agency Securities (Cost $201,934) 206,701 U.S. Government and Agency Securities 17.5% FHLB, 3.125%, 12/11/20 United States 200,000 215,481 U.S. Treasury Note, 2.00%, 11/30/20 United States 145,000 150,027 2.375%, 12/31/20 United States 205,000 215,478 2.625%, 11/15/20 United States 145,000 153,709 Total U.S. Government and Agency Securities (Cost $716,737) 734,695 Total Investments before Short Term Investments (Cost $4,006,800) 4,104,501 Shares Short Term Investments (Cost $80,479) 1.9% Money Market Funds 1.9% c,d Institutional Fiduciary Trust Money Market Portfolio United States 80,479 80,479 Total Investments (Cost $4,087,279) 99.7% 4,184,980 Other Assets, less Liabilities 0.3% 11,673 Net Assets 100.0% $ 4,196,653 * The principal amount is stated in U.S. dollars unless otherwise indicated. a Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. This security has been deemed liquid under guidelines approved by the Trust's Board of Trustees. At August 31, 2016, the value of this security was $56,577, representing 1.3% of net assets. b A supranational organization is an entity formed by two or more central governments through international treaties. c Non-income producing. d See Note 4 regarding investments in FT Underlying Funds. A BBREVIATIONS Selected Portfolio FHLB - Federal Home Loan Bank Franklin Fund Allocator Series Statement of Investments, August 31, 2016 (unaudited) Franklin Payout 2021 Fund Country/Organization Principal Amount* Value Corporate Bonds 74.6% Capital Goods 10.1% The Boeing Co., senior note, 2.35%, 10/30/21 United States 100,000 $ 103,569 Emerson Electric Co., senior note, 2.625%, 12/01/21 United States 100,000 104,663 General Electric Co., senior note, 4.65%, 10/17/21 United States 100,000 114,239 John Deere Capital Corp., senior bond, 3.15%, 10/15/21 United States 100,000 106,494 428,965 Consumer Services 2.4% Marriott International Inc., senior note, N, 3.125%, 10/15/21 United States 50,000 52,044 Yum! Brands Inc., senior bond, 3.75%, 11/01/21 United States 50,000 50,813 102,857 Diversified Financials 5.1% Bank of New York Mellon Corp., senior note, 3.55%, 9/23/21 United States 100,000 107,620 Berkshire Hathaway Inc., senior note, 3.75%, 8/15/21 United States 100,000 109,730 217,350 Energy 13.7% BP Capital Markets PLC, senior note, 3.561%, 11/01/21 United Kingdom 100,000 107,850 ConocoPhillips Co., senior note, 2.875%, 11/15/21 United States 100,000 102,831 Halliburton Co., senior bond, 3.25%, 11/15/21 United States 100,000 103,817 Statoil ASA, senior note, 2.75%, 11/10/21 Norway 100,000 104,304 Total Capital SA, senior bond, 4.25%, 12/15/21 France 100,000 112,117 Williams Partners LP, senior note, 4.00%, 11/15/21 United States 50,000 51,482 582,401 Food & Staples Retailing 2.5% The Kroger Co., senior note, 2.95%, 11/01/21 United States 50,000 52,286 Walgreens Boots Alliance Inc., senior note, 3.30%, 11/18/21 United States 50,000 52,873 105,159 Food, Beverage & Tobacco 3.7% General Mills Inc., senior bond, 3.15%, 12/15/21 United States 50,000 53,136 Philip Morris International Inc., senior note, 2.90%, 11/15/21 United States 100,000 105,265 158,401 Health Care Equipment & Services 3.8% Express Scripts Holding Co., senior note, 4.75%, 11/15/21 United States 50,000 56,288 UnitedHealth Group Inc., senior note, 3.375%, 11/15/21 United States 100,000 107,570 163,858 Insurance 1.3% Prudential Financial Inc., senior note, 4.50%, 11/16/21 United States 50,000 56,027 Materials 5.1% Air Products & Chemicals Inc., senior note, 3.00%, 11/03/21 United States 100,000 106,813 The Dow Chemical Co., senior bond, 4.125%, 11/15/21 United States 50,000 54,730 Ecolab Inc., senior note, 4.35%, 12/08/21 United States 50,000 56,214 217,757 Pharmaceuticals, Biotechnology & Life Sciences 6.4% Gilead Sciences Inc., senior note, 4.40%, 12/01/21 United States 100,000 112,346 Johnson & Johnson, senior note, 2.45%, 12/05/21 United States 100,000 105,130 PerkinElmer Inc., senior note, 5.00%, 11/15/21 United States 50,000 54,971 272,447 Real Estate 4.0% American Tower Corp., senior note, 5.90%, 11/01/21 United States 50,000 58,344 Simon Property Group LP, senior bond, 4.125%, 12/01/21 United States 100,000 110,580 168,924 Semiconductors & Semiconductor Equipment 2.5% Intel Corp., senior note, 3.30%, 10/01/21 United States 100,000 107,985 Software & Services 2.5% International Business Machines Corp., senior note, 2.90%, 11/01/21 United States 100,000 105,759 Quarterly Statement of Investments | See Notes to Statements of Investments. Franklin Fund Allocator Series Statement of Investments, August 31, 2016 (unaudited) (continued) Technology Hardware & Equipment 2.7% Thomas & Betts Corp., senior bond, 5.625%, 11/15/21 United States 100,000 116,015 Telecommunication Services 3.9% a Telstra Corp. Ltd., senior note, 144A, 4.80%, 10/12/21 Australia 100,000 113,666 Verizon Communications Inc., senior note, 3.00%, 11/01/21 United States 50,000 52,560 166,226 Transportation 1.2% Norfolk Southern Corp., senior bond, 3.25%, 12/01/21 United States 50,000 52,899 Utilities 3.7% Baltimore Gas & Electric Co., senior note, 3.50%, 11/15/21 United States 50,000 53,558 Pacific Gas & Electric Co., senior note, 3.25%, 9/15/21 United States 100,000 106,023 159,581 Total Corporate Bonds (Cost $3,065,771) 3,182,611 Foreign Government and Agency Securities (Cost $100,148) 2.4% European Investment Bank, senior note, 2.125%, 10/15/21 Supranational b 100,000 103,089 U.S. Government and Agency Securities 17.6% FFCB, 2.00%, 12/01/21 United States 200,000 205,722 FHLB, 2.625%, 12/10/21 United States 200,000 212,085 U.S. Treasury Note, 1.875%, 11/30/21 United States 160,000 164,972 2.125%, 12/31/21 United States 160,000 167,003 Total U.S. Government and Agency Securities (Cost $723,444) 749,782 Municipal Bonds (Cost $114,583) 2.8% California State GO, Various Purpose, 5.70%, 11/01/21 United States 100,000 118,782 Total Investments before Short Term Investments (Cost $4,003,946) 4,154,264 Shares Short Term Investments (Cost $100,423) 2.4% Money Market Funds 2.4% c,d Institutional Fiduciary Trust Money Market Portfolio United States 100,423 100,423 Total Investments (Cost $4,104,369) 99.8% 4,254,687 Other Assets, less Liabilities 0.2% 8,503 Net Assets 100.0% $ 4,263,190 * The principal amount is stated in U.S. dollars unless otherwise indicated. a Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. This security has been deemed liquid under guidelines approved by the Trust's Board of Trustees. At August 31, 2016, the value of this security was $113,666, representing 2.7% of net assets. b A supranational organization is an entity formed by two or more central governments through international treaties. c Non-income producing. d See Note 4 regarding investments in FT Underlying Funds. A BBREVIATIONS Selected Portfolio FFCB - Federal Farm Credit Bank FHLB - Federal Home Loan Bank GO - General Obligation Franklin Fund Allocator Series Notes to Statements of Investments (unaudited) 1. ORGANIZATION Franklin Fund Allocator Series (Trust) is registered under the Investment Company Act of 1940 as an open-end management investment company, consisting of twenty-two separate funds, eight of which are included in this report (Funds) and applies the specialized accounting and reporting guidance in U.S. Generally Accepted Accounting Principles. Certain or all Funds invest in mutual funds (Underlying Funds) and exchange traded funds (ETFs), including affiliated funds managed by Franklin Templeton (FT Underlying Funds). The accounting policies of the Underlying Funds are outlined in their respective shareholder reports. A copy of the Underlying Funds shareholder reports is available on the U.S. Securities and Exchange Commission (SEC) website at sec.gov or at the SECs Public Reference Room in Washington, D.C. The Underlying Funds shareholder reports are not covered by this report. 2. FINANCIAL INSTRUMENT VALUATION The Funds' investments in financial instruments are carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. The Funds calculate the net asset value (NAV) per share as of 4 p.m. Eastern time each day the New York Stock Exchange (NYSE) is open for trading. Under compliance policies and procedures approved by the Trust's Board of Trustees (the Board), the Funds' administrator has responsibility for oversight of valuation, including leading the cross-functional Valuation Committee (VC). The VC provides administration and oversight of the Funds' valuation policies and procedures, which are approved annually by the Board. Among other things, these procedures allow the Funds to utilize independent pricing services, quotations from securities and financial instrument dealers, and other market sources to determine fair value. Investments in the Underlying Funds are valued at their closing NAV each trading day. ETFs listed on an exchange or on the NASDAQ National Market System are valued at the last quoted sale price or the official closing price of the day, respectively. Debt securities generally trade in the over-the-counter market rather than on a securities exchange. The Funds' pricing services use multiple valuation techniques to determine fair value. In instances where sufficient market activity exists, the pricing services may utilize a market-based approach through which quotes from market makers are used to determine fair value. In instances where sufficient market activity may not exist or is limited, the pricing services also utilize proprietary valuation models which may consider market characteristics such as benchmark yield curves, credit spreads, estimated default rates, anticipated market interest rate volatility, coupon rates, anticipated timing of principal repayments, underlying collateral, and other unique security features in order to estimate the relevant cash flows, which are then discounted to calculate the fair value. Securities denominated in a foreign currency are converted into their U.S. dollar equivalent at the foreign exchange rate in effect at 4 p.m. Eastern time on the date that the values of the foreign debt securities are determined. The Funds have procedures to determine the fair value of financial instruments for which market prices are not reliable or readily available. Under these procedures, the VC convenes on a regular basis to review such financial instruments and considers a number of factors, including significant unobservable valuation inputs, when arriving at fair value. The VC primarily employs a market-based approach which may use related or comparable assets or liabilities, recent transactions, market multiples, book values, and other relevant information for the investment to determine the fair value of the investment. An income-based valuation approach may also be used in which the anticipated future cash flows of the investment are discounted to calculate fair value. Discounts may also be applied due to the nature or duration of any restrictions on the disposition of the investments. Due to the inherent uncertainty of valuations of such investments, the fair values may differ significantly from the values that would have been used had an active market existed. The VC employs various methods for calibrating these valuation approaches including a regular review of key inputs and assumptions, transactional back-testing or disposition analysis, and reviews of any related market activity. 3. INCOME TAXES At August 31, 2016, the cost of investments and net unrealized appreciation (depreciation) for income tax purposes were as follows: Franklin NextStep Franklin NextStep Franklin NextStep Franklin Payout Conservative Fund Growth Fund Moderate Fund 2017 Fund Cost of investments $ 1,967,708 $ 2,700,230 $ 7,908,851 $ 3,547,871 Unrealized appreciation $ 33,025 $ 110,411 $ 251,553 $ 7,668 Unrealized depreciation (487 ) (2,703 ) (2,835 ) (992 ) Net unrealized appreciation (depreciation) $ 32,538 $ 107,708 $ 248,718 $ 6,676 Franklin Payout Franklin Payout Franklin Payout Franklin Payout 2018 Fund 2019 Fund 2020 Fund 2021 Fund Cost of investments $ 3,556,083 $ 4,084,284 $ 4,087,279 $ 4,103,667 Unrealized appreciation $ 27,760 $ 74,800 $ 104,370 $ 151,083 Unrealized depreciation (151 ) (3,616 ) (6,669 ) (63 ) Net unrealized appreciation (depreciation) $ 27,609 $ 71,184 $ 97,701 $ 151,020 4. INVESTMENTS IN FT UNDERLYING FUNDS The Funds, which are managed by Franklin Advisers, Inc. (Advisers) invest in FT Underlying Funds which are managed by Advisers or its affiliates. The Funds do not invest in FT Underlying Funds for the purpose of exercising a controlling influence over the management or policies. Investments in FT Underlying Funds for the three months ended August 31, 2016, were as follows: % of FT Number of Underlying Shares Number of Fund Shares Held at SharesValue at Outstanding Beginning Gross Gross Held at End End of Investment Realized Held at End FT Underlying Funds of Period Additions Reductions of Period Period IncomeGain (Loss) of Period Franklin NextStep Conservative Fund Non-Controlled Affiliates Franklin Focused Core Equity Fund, Class R6 2,409 3,403 (811 ) 5,001 $ 69,518 $ - $ (389 ) 0.1 % Franklin Growth Opportunities Fund, Class R6 328 133 (461 ) - - a - 575 - Franklin Mutual European Fund, Class R6 1,038 1,185 (551 ) 1,672 31,249 - (835 ) - b Franklin Strategic Income Fund, Class R6 - 15,716 (21 ) 15,695 150,986 523 - c - b Franklin Total Return Fund, Class R6 16,884 6,863 (23,747 ) - - a 220 6,536 - Institutional Fiduciary Trust Money Market Portfolio 58,273 910,157 (813,794 ) 154,636 154,636 - - - b Templeton Global Total Return Fund, Class R6 5,695 8,623 (1,167 ) 13,151 149,923 789 46 - b Total $ 556,312 $ 1,532 $ 5,933 Franklin NextStep Growth Fund Non-Controlled Affiliates Franklin Focused Core Equity Fund, Class R6 9,903 8,157 (1,765 ) 16,295 $ 226,502 $ - $ (183 ) 0.2 % Franklin Growth Opportunities Fund, Class R6 3,040 1,465 (4,505 ) - - a - 6,083 - Franklin K2 Alternative Strategies Fund, Class R6 3,278 2,358 (443 ) 5,193 56,140 - (17 ) - b Franklin Mutual European Fund, Class R6 5,979 4,007 (2,928 ) 7,058 131,911 - (3,175 ) - b Franklin Small Cap Growth Fund, Class R6 1,902 1,335 (363 ) 2,874 56,158 - 89 - b Institutional Fiduciary Trust Money Market Portfolio 119,757 852,269 (870,866 ) 101,160 101,160 - - - b Templeton Global Total Return Fund, Class R6 5,492 4,434 (940 ) 8,986 102,437 707 (139 ) - b Total $ 674,308 $ 707 $ 2,658 Franklin NextStep Moderate Fund Non-Controlled Affiliates Franklin Focused Core Equity Fund, Class R6 19,714 16,121 (1,156 ) 34,679 $ 482,034 $ - $ (247 ) 0.3 % Franklin Growth Opportunities Fund, Class R6 6,052 2,719 (8,771 ) - - a - 11,323 - Franklin K2 Alternative Strategies Fund, Class R6 8,672 6,529 (259 ) 14,942 161,528 - (12 ) - b Franklin Mutual European Fund, Class R6 12,632 7,013 (3,745 ) 15,900 297,168 - (5,104 ) - b Franklin Strategic Income Fund, Class R6 - 34,941 (292 ) 34,649 333,320 1,299.00 (21 ) - b Franklin Total Return Fund, Class R6 27,827 9,541 (37,368 ) - - a 378.00 9,444 - Institutional Fiduciary Trust Money Market Portfolio 273,535 1,748,280 (1,531,318 ) 490,497 490,497 - - - b Templeton Global Total Return Fund, Class R6 25,218 19,509 (408 ) 44,319 505,239 3,274.00 (158 ) - b Total $ 2,269,786 $ 4,951 $ 15,225 Franklin Payout 2017 Fund Non-Controlled Affiliates Institutional Fiduciary Trust Money Market Portfolio 91,374 91,446 (86,854 ) 95,966 $ 95,966 $ - $ - - b Franklin Payout 2018 Fund Non-Controlled Affiliates Institutional Fiduciary Trust Money Market Portfolio 39,351 85,508 (39,066 ) 85,793 $ 85,793 $ - $ - - b Franklin Payout 2019 Fund Non-Controlled Affiliates Institutional Fiduciary Trust Money Market Portfolio 51,192 81,491 (39,073 ) 93,610 $ 93,610 $ - $ - - b Franklin Payout 2020 Fund Non-Controlled Affiliates Institutional Fiduciary Trust Money Market Portfolio 86,725 84,379 (90,625 ) 80,479 $ 80,479 $ - $ - - b Franklin Payout 2021 Fund Non-Controlled Affiliates Institutional Fiduciary Trust Money Market Portfolio 48,291 91,044 (38,912 ) 100,423 $ 100,423 $ - $ - - b a As of August 31, 2016, no longer held by the fund. b Rounds to less than 0.1%. b Rounds to less than $1. 5. FAIR VALUE MEASUREMENTS The Funds follow a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Funds’ own market assumptions (unobservable inputs). These inputs are used in determining the value of the Funds’ financial instruments and are summarized in the following fair value hierarchy: Level 1  quoted prices in active markets for identical financial instruments Level 2  other significant observable inputs (including quoted prices for similar financial instruments, interest rates, prepayment speed, credit risk, etc.) Level 3  significant unobservable inputs (including the Funds own assumptions in determining the fair value of financial instruments) The input levels are not necessarily an indication of the risk or liquidity associated with financial instruments at that level. For movements between the levels within the fair value hierarchy, the Funds have adopted a policy of recognizing the transfers as of the date of the underlying event which caused the movement. A summary of inputs used as of August 31, 2016, in valuing the Funds assets carried at fair value, is as follows: Level 1 Level 2 Level 3 Total Franklin NextStep Conservative Fund Assets: Investments in Securities: Investments in Underlying Funds and Exchange Traded Funds a $ $ - $ - $ Short Term Investments - - Total Investments in Securities $ $ - $ - $ Franklin NextStep Growth Fund Assets: Investments in Securities: Investments in Underlying Funds and Exchange Traded Funds a $ $ - $ - $ Short Term Investments - - Total Investments in Securities $ $ - $ - $ Franklin NextStep Moderate Fund Assets: Investments in Securities: Investments in Underlying Funds and Exchange Traded Funds a $ $ - $ - $ Short Term Investments - - Total Investments in Securities $ $ - $ - $ Franklin Payout 2017 Fund Assets: Investments in Securities: Corporate Bonds $ - $ $ - $ U.S. Government and Agency Securities - - Asset-Backed Securities - - Municipal Bonds - - Short Term Investments - - Total Investments in Securities $ $ $ - $ Franklin Payout 2018 Fund Assets: Investments in Securities: Corporate Bonds $ - $ $ - $ U.S. Government and Agency Securities - - Short Term Investments - - Total Investments in Securities $ $ $ - $ Franklin Payout 2019 Fund Assets: Investments in Securities: Corporate Bonds $ - $ $ - $ U.S. Government and Agency Securities - - Short Term Investments - - Total Investments in Securities $ $ $ - $ Franklin Payout 2020 Fund Assets: Investments in Securities: Corporate Bonds $ - $ 3,163,105 $ - $ 3,163,105 Foreign Government and Agency Securities - 206,701 - 206,701 U.S. Government and Agency Securities - 734,695 - 734,695 Short Term Investments 80,479 - - 80,479 Total Investments in Securities $ 80,479 $ 4,104,501 $ - $ 4,184,980 Franklin Payout 2021 Fund Assets: Investments in Securities: Corporate Bonds $ - $ 3,182,611 $ - $ 3,182,611 Foreign Government and Agency Securities - 103,089 - 103,089 U.S. Government and Agency Securities - 749,782 - 749,782 Municipal Bonds - 118,782 - 118,782 Short Term Investments 100,423 - - 100,423 Total Investments in Securities $ 100,423 $ 4,154,264 $ - $ 4,254,687 a For detailed Underlying Fund and ETF categories, see the accompanying Statement of Investments. 6. SUBSEQUENT EVENTS The Funds have evaluated subsequent events through the issuance of the Statements of Investments and determined that no events have occurred that require disclosure. For additional information on the Funds' significant accounting policies, please refer to the Funds' most recent semiannual or annual shareholder report Item 2. Controls and Procedures. (a) Evaluation of Disclosure Controls and Procedures. The Registrant maintains disclosure controls and procedures that are designed to ensure that information required to be disclosed in the Registrant’s filings under the Securities Exchange Act of 1934 and the Investment Company Act of 1940 is recorded, processed, summarized and reported within the periods specified in the rules and forms of the Securities and Exchange Commission. Such information is accumulated and communicated to the Registrant’s management, including its principal executive officer and principal financial officer, as appropriate, to allow timely decisions regarding required disclosure. The Registrant’s management, including the principal executive officer and the principal financial officer, recognizes that any set of controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives. Within 90 days prior to the filing date of this Quarterly Schedule of Portfolio Holdings on Form N-Q, the Registrant had carried out an evaluation, under the supervision and with the participation of the Registrant’s management, including the Registrant’s principal executive officer and the Registrant’s principal financial officer, of the effectiveness of the design and operation of the Registrant’s disclosure controls and procedures. Based on such evaluation, the Registrant’s principal executive officer and principal financial officer concluded that the Registrant’s disclosure controls and procedures are effective. (b) Changes in Internal Controls. There have been no changes in the Registrant’s internal controls or in other factors that could materially affect the internal controls over financial reporting subsequent to the date of their evaluation in connection with the preparation of this Quarterly Schedule of Portfolio Holdings on Form N-Q. Item 3. Exhibits. (a) Certification pursuant to Section 30a-2 under the Investment Company Act of 1940 of Laura F. Fergerson, Chief Executive Officer - Finance and Administration, and Gaston Gardey, Chief Financial Officer and Chief Accounting Officer. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. FRANKLIN FUND ALLOCATOR SERIES By /s/Laura F. Fergerson Laura F. Fergerson Chief Executive Officer - Finance and Administration Date October 26, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By /s/Laura F. Fergerson Laura F. Fergerson Chief Executive Officer - Finance and Administration Date October 26, 2016 By /s/Gaston Gardey Gaston Gardey Chief Financial Officer and Chief Accounting Officer Date October 26, 2016
